DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    369
    1000
    media_image1.png
    Greyscale

Status of the Claims
Claims 81 – 105 and 110 – 118 are pending in the instant application.

Information Disclosure Statement
The information disclosure statements filed on June 11, 2019; October 29, 2019; April 21, 2020; May 29, 2020; August 25, 2020 and April 14, 2021 have been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the U.S. Patent Publication 20140341976 A1 (Dubensky), as disclosed in the information disclosure statement filed on May 29, 2020. Dubensky teaches (see, Figure 6) the compound as presented below:

    PNG
    media_image2.png
    290
    391
    media_image2.png
    Greyscale

However, Dubensky does not explicitly teach or provide sufficient guidance for the compounds of Formula (Ic), wherein the variable R3 is C2 alkyl functionalized with one or more halogen, thiol, hydroxyl, carboxyl, C1-6 alkoxy, C1-6 hydroxyalkoxy, amino, C1-6 alkylamino, di(C1-6 alkyl)amino, or azido groups; as recited in the instant claims. Therefore, the instant claims are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 81 – 105 and 110 – 118 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626         

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626